United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41300
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICARDO MARTINEZ-CANIZALES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-03-CR-400-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Ricardo Martinez-Canizales appeals his guilty plea

conviction for knowingly importing into the United States more

than five kilograms of cocaine.   He argues that 21 U.S.C. §§ 841,

846, 952, and 960 were rendered facially unconstitutional by

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).      Martinez-

Canizales concedes that his argument is foreclosed by our opinion

in United States v. Slaughter, 238 F.3d 580, 581-82 (5th Cir.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41300
                                  -2-

2000).    He raises the issue only to preserve it for Supreme Court

review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision overruling Slaughter exists.

Accordingly, Martinez-Canizales’s argument is foreclosed, and the

judgment of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.